Dismissed and Memorandum Opinion filed October 11, 2022.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-22-00380-CV

                           ABAYOMI AINA, Appellant

                                           V.
                       ADEMOLA OSINOWO, Appellee

             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1182155

                          MEMORANDUM OPINION

      This appeal is from a judgment signed May 12, 2022. The clerk’s record was
filed July 18, 2022. No brief was filed.

      On August 25, 2022, this court issued an order stating that unless appellant
filed a brief on or before September 26, 2022, the appeal was subject to dismissal
without further notice for want of prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no brief or other response. We dismiss the appeal.
                                  PER CURIAM


Panel consists of Justices Jewell, Bourliot, and Zimmerer




                                         2